DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 09/01/2022 (“09-01-22 OA”), Applicants amended claim 1 in the response filed 10/27/2022 (“10-27-22 Remarks”).   
Claim(s) 1-16 and 21-24 are pending examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-24 have been considered and are persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (PG Pub 2016/0218072; hereinafter Liao), Yen et al. (PG Pub 2013/0292808; hereinafter Yen), Lee et al. (PG Pub 2018/0166396; hereinafter Lee), and further supported by "Characteristics" Insulating Film “Ajinomoto Build-up Film” (ABF); hereinafter ABF and Tsai et al. (PG Pub 2018/0061698; hereinafter Tsai). 

    PNG
    media_image1.png
    299
    636
    media_image1.png
    Greyscale

Regarding claim 21, refer to Fig. 1A through Fig. 13 provided above, Liao teaches a semiconductor structure 300 (para [0051-0062]), comprising: 
a first redistribution structure 500, 510 (para [0051]), wherein the first redistribution structure comprises a first conductive pattern 510; 
a die 310 over the first redistribution structure; 
a molding 70 surrounding the die (see Fig. 13), wherein the molding has a first dielectric constant (k1); 
a plurality of conductive vias 303, 303a extending through the molding (see Fig. 13); and 
a second redistribution structure 400 over the die, the plurality of conductive vias and the dielectric member (see Fig. 13). and the molding.  
Liao does not teach “a dielectric member between adjacent conductive vias of the plurality of conductive vias, wherein the dielectric member has a second dielectric constant different from the first dielectric constant.”

    PNG
    media_image2.png
    257
    727
    media_image2.png
    Greyscale

In the same field of endeavor, refer to the Examiner’s mark-up of Fig. 27H provided above, Yen teaches a semiconductor package comprising: a molding 120 (para [0039]); a plurality of conductive vias 160 para [0043]) and a dielectric member 140 (para [0042]; annotated “dielectric member” in Fig. 27H-Yen); wherein the dielectric member is between adjacent conductive vias of the plurality of conductive vias (see Fig. 27H) (see Fig. 27H).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the molding and the dielectric member around the die of Liao, as taught by Yen, to provide protection to the device from external forces and undesirable environmental conditions.
Although, the combined invention of Liao and Yen teach a dielectric material and a molding material they do not explicitly teach the material compositions of the dielectric material and the molding material; wherein “the dielectric member has a second dielectric constant different from a first dielectric constant of the molding.”

    PNG
    media_image3.png
    395
    936
    media_image3.png
    Greyscale

In the same field of endeavor, refer to Fig. 1K provided above, Lee teaches a semiconductor structure (para [0006] and [0017-0076]), comprising: a dielectric member a 340 (para [0052]; “ABF”) and a molding material 160 (para [0030]; BCB); wherein the dielectric member has a second dielectric constant (k2=3.1-3.7) different from a first dielectric constant (k1=2.65) of the molding.
(BCB k1=2.65 as supported by Tsai para [0022])
 (ABF k2= 3.1-3.7; as supported by ABF’s Characteristics table) different from the first dielectric constant (para [0052]; “Ajinomoto Buildup Film (ABF)”).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the material compositions of the dielectric material and the molding material, as taught by Lee, for the purpose of choosing suitable and well-recognized material compositions in the field.
Regarding claim 22, refer to the figures cited above, in the combination of Liao, Yen and Lee, Liao teaches an antenna 427 in the second redistribution structure 400, wherein the antenna is electrically connected to the die 310 (see Fig. 13).  
Regarding claim 23, refer to the figures cited above, in the combination of Liao, Yen and Lee, Yen teaches a first conductive via 160 of the plurality of conductive vias is between the dielectric member 140 (para [0042]; annotated “dielectric member” in Fig. 27H-Yen) and the die 112a (see Fig. 27H).  
Regarding claim 24, refer to the figures cited above, in the combination of Liao, Yen and Lee, Yen teaches the dielectric member 140 (para [0042]; annotated “dielectric member” in Fig. 27H-Yen) is between the die 112a and a second conductive via 160 (on the right side) of the plurality of conductive vias (160 left and right side).

Allowable Subject Matter
2.	 The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 1, the dielectric member and the antenna overlap in a plan view.  Claims 2-11 would be allowable, because they depend on allowable claim 1.
Claim 12 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 12, a first redistribution structure; a molding over the first redistribution structure, wherein the molding has a first dielectric constant; a die surrounded by the molding; a plurality of dielectric members surrounded by the molding, wherein a dielectric constant of each of the plurality of dielectric members is different from the first dielectric constant; and a second redistribution structure over the die, wherein the second redistribution structure comprises a plurality of antenna structures, each of the plurality of antenna structures is electrically connected to the die, and each of the plurality of antenna structures is over a corresponding dielectric member of the plurality of dielectric members; and a plurality of conductive vias extending through the molding, wherein each of the plurality of conductive vias is along a periphery of a corresponding dielectric member of the plurality of dielectric members.  Claims 13-16 would be allowable, because they depend on allowable claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895